PER CURIAM.
On May 15, 1963, the respondent G. E. Graves, a member of The Florida Bar, was suspended from the practice of law for a period of 90 days and thereafter until reinstated by order of this Court. He was expressly prohibited from engaging in the practice of law during the period of suspension. State ex rel. Florida Bar v. Graves, 153 So.2d 297 (Fla.1963).
On January 30, 1968, The Florida Bar complained that the respondent Graves had engaged in the practice of law during the period of suspension and contrary to the order above cited. We issued a Rule to Show Cause which was duly served on respondent. Upon his failure to respond to the Show Cause Order the respondent was adjudged to be in contempt and was fined $250.00 by order of this Court.
Respondent has now filed his reply to the Show Cause Order and has paid the fine assessed against him. By his reply he explains the objectionable conduct, apologizes for it and gives assurance that he will scrupulously comply with the suspension order of this Court so long as it remains in force. The Florida Bar advises the contemptuous conduct of the respondent has been discontinued and it recommends that further proceedings are unnecessary.
The response of the respondent is recognized and the recommendation of The Florida Bar is approved. The respondent now having purged himself of contempt, we find it unnecessary to pursue the instant matter further. The rule nisi is discharged.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and ADAMS, JJ., concur.